Miller, J.:
The only point in this case is whether it is libelous to charge that the plaintiff and others received money for the account of another, and “wrongfully disposed and converted the same to their own use.” While it is quite true that a technical conversion may not involve moral turpitude, we think there can be no doubt that the average reader would understand the charge complained of to mean that an agent had appropriated his principal’s money to his own use, and it is so plain that such a charge is libelous per se that it is idle to examine the cases of technical conversion cited by the respondent.
The order should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs.
Ingraham, P. J., McLaughlin, Laughlin and Dowling, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.